                                                                 Case 2:19-cv-02473-SMB Document 25 Filed 08/22/19 Page 1 of 2




                                                          1    Mark Deatherage (Bar No. 010208)
                                                               mark.deatherage@gknet.com
                                                          2    GALLAGHER & KENNEDY, P.A.
                                                               2575 East Camelback Road
                                                          3    Phoenix, Arizona 85016-9225
                                                               Telephone: (602) 530-8000
                                                          4    Facsimile: (602) 530-8500
                                                               Attorney for Plaintiffs
                                                          5
                                                          6
                                                                                          UNITED STATES DISTRICT COURT
                                                          7
                                                                                                   DISTRICT OF ARIZONA
                                                          8
                                                               Broadcast Music, Inc.; Fourteenth Hour              No. CV-19-2473-PHX-SMB
                                                          9    Music Inc.; Cotillion Music, Inc. d/b/a Pronto
                                                               Music; Broken Arrow Music Corporation;              STIPULATION FOR DISMISSAL
                                                          10   Welsh Witch Music; Warner-Tamerlane
Gallagher & Kennedy, P.A.
                            Phoenix, Arizona 85016-9225
                             2575 East Camelback Road




                                                               Publishing Corp.; Eleksylum Music, Inc. No
                                                          11   Surrender Music, A Division Of Praxis
                                   (602) 530-8000




                                                               International Communications, Inc.; Coral
                                                          12   Reefer Music; AF Circle C Fund LLC d/b/a
                                                               Lovolar Music,
                                                          13
                                                                                     Plaintiffs,
                                                          14
                                                                      v.
                                                          15
                                                               HGJB Enterprises LLC d/b/a What The Hell
                                                          16   Bar & Grill; Jason E. Bowen; Henry Lee
                                                               Guerra; Jeb Trust; and Henry L. Guerra
                                                          17   Family Trust,
                                                          18                         Defendants.
                                                          19
                                                                      The parties, pursuant to settlement, stipulate to dismissal of this action, with prejudice,
                                                          20
                                                               and with each side to bear its own costs and attorneys’ fees.
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
       Case 2:19-cv-02473-SMB Document 25 Filed 08/22/19 Page 2 of 2




1    RESPECTFULLY SUBMITTED this 22nd day of August, 2019.
2                                                   GALLAGHER & KENNEDY, P.A.
3
4                                                   By: /s/ Mark Deatherage
5                                                      Mark Deatherage
                                                       2575 East Camelback Road
6                                                      Phoenix, Arizona 85016-9225
7                                                      Attorneys for Plaintiffs

8
                                                    HOLDEN WILLITS PLC
9
10                                                  By: /s/ Nelson A. F. Mixon
                                                        Nelson A. F. Mixon
11                                                      Two North Central Avenue, Suite 1760
                                                        Phoenix, Arizona 85004
12                                                      Attorneys for Defendants
13
14                                    CERTIFICATE OF SERVICE
15           I hereby certify that on this 22nd day of August, 2019, I electronically transmitted a
16   PDF version of this document to the Clerk of the Court, using the CM/ECF System for
     filing and for transmittal of a Notice of Electronic Filing to the CM/ECF registrants.
17
                                                /s/ Andrea L. Parker
18
19
20
21
22
23
24
25
26

                                                   2
